Citation Nr: 1529838	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in October 2012 by the Nashville, Tennessee, Regional Office (RO), of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a TDIU as the result of his service-connected disabilities, which include an anxiety disorder, currently evaluated as 50 percent disabling, bilateral hearing loss, currently evaluated as 40 percent disabling, and tinnitus, currently evaluated as 10 percent, creating a total combined rating (per special computation per VA regulations) of 70 percent.  Accordingly, the Veteran is schedularly eligible for TDIU consideration.

However, when determining that the Veteran's service-connected disabilities do not render him unemployable, the RO relied upon an inadequate medical opinion regarding the effect of the Veteran's tinnitus and significant hearing loss on his employability.  Specifically, the RO relied upon the opinion expressed by the VA audiologist who examined the Veteran in August 2012, who opined that the Veteran's hearing loss and tinnitus "should not be a barrier to a wide range of employment settings. . . [but t]his is not to say that the veteran's hearing loss and tinnitus would not cause some problems depending on the vocation."  Not only does this opinion use equivocal language, but it also fails to take into consideration the Veteran's education and vocational background, thus rendering it insufficient to decide the claim.  

Likewise, the opinion rendered by the VA examiner who conducted the Veteran's August 2012 VA psychiatric examination also failed to consider the Veteran's educational and vocational background.  Moreover, as it has been approximately three years since the severity of the Veteran's service-connected anxiety disorder, and his related occupational impairment, was assessed, a new VA psychiatric examination is required.  

Further, as the Veteran asserts that his significant hearing loss and psychiatric disorder, together, render him unemployable, the Board finds that it would be helpful to obtain a medical opinion addressing the aggregate effects of these disabilities on his employability.  

Additionally, as the Veteran receives ongoing VA treatment for his service- disabilities, the Veteran's recent, outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2014 to the present.

2.  Schedule the Veteran for VA examinations to assess the current severity of his service-connected anxiety disorder, bilateral hearing loss, and tinnitus.  

After eliciting a history of the Veteran's symptoms and the effect they have on his functional capacity, the VA examiners should conduct relevant testing to determine the severity of his psychiatric and audiological impairments.  

After these examinations have been performed, obtain a medical opinion from an appropriate medical professional to determine whether it is at least as likely as not (50 percent or more probability) that the Veteran's bilateral hearing loss, tinnitus, and anxiety disorder, when considering his educational background and vocational experience, but not his age, render him unable to secure or follow a substantially gainful occupation, either singularly or in combination.  

A complete rationale must be provided for all opinions rendered.  

3.  Then, readjudicate the claim for entitlement to a TDIU.  If the benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran t has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

